Electronically Filed
                                                      Supreme Court
                                                      30052
                                                      27-JAN-2012
                                                      02:14 PM
                              NO. 30052


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


  HAWAII STATE TEACHERS ASSOCIATION and UNITED PUBLIC WORKERS,

                   AFSCME, Local 646, AFL-CIO,

       Plaintiffs-Appellants/Appellees/Cross-Appellants,


                                  vs.


 NEIL ABERCROMBIE, Governor, State of Hawai'i; BARBARA A. KRIEG,

  Interim Director, Department of Human Resources Development,

 State of Hawai'i; and KALBERT K. YOUNG, Director, Department of

    Budget and Finance, State of Hawai'i; Doe Defendants 1-10,

        Defendants-Appellees/Appellants/Cross-Appellees. 



               APPEAL FROM THE FIRST CIRCUIT COURT

                       (CIV. NO. 09-1-1372)


           ORDER OF CORRECTION TO THE MAJORITY OPINION

            (By: Nakayama, Acting C.J., and Duffy, J.,

 Circuit Judge Ahn in place of Moon, C.J., recused and retired,

   and Circuit Judge Lee in place of Recktenwald, J., recused)


          The majority opinion of the court filed on January 17,


2012, is amended as follows:


          1.   Page 4, line 3:


               Replace the word “is” with “was” so that, as

corrected, the line reads: Hanneman, 106 Hawai'i 359, 105 P.3d

236 (2005), was inapposite;
            2.   Page 7, line 4 from the bottom:


                 Replace the word “is” with “was” and delete the

quotation marks before and after the word “inapposite” so that,

as corrected, the line reads:     Hanneman, 106 Hawai'i 359, 105

P.3d 236 (2005) was inapposite;

            3.   Page 11, line 9 from the bottom:


            Insert the word “to” after the word “failing” so that,


as corrected, the line reads:    court erred by failing to allow


the HLRB to decide the issues


            The Clerk of the Court is directed to take all


necessary steps to notify the publishing agencies of these


changes.


            DATED: 	 Honolulu, Hawai' January 27, 2012.
                                   i,

                                 /s/ Paula A. Nakayama

                                 /s/ James E. Duffy, Jr.


                                 /s/ Karen S. S. Ahn


                                 /s/ Randal K. O. Lee





                                   2